EDWARD ADAMS, Plaintiff Below, Appellant,
v.
SAMANTHA PHILLIPS, Defendant Below, Appellee.
No. 441, 2009.
Supreme Court of Delaware.
Submitted: February 22, 2010.
Decided: February 23, 2010.

ORDER
CAROLYN BERGER, Justice.
This 23rd day of February 2010, it appears to the Court that, on February 9, 2010, the appellee filed a motion to dismiss this appeal on the ground that appellant had failed to provide any transcript of the jury trial below upon which this Court could base its appellate review. The appellant has failed to respond to the motion to dismiss within the required ten-day period; therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 3(b)(2)(a) and 30(c), that the within appeal is DISMISSED.